DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US 2011/0136479.

In Reference to Claim 9 and 14
Kim et al. teaches a method and controller system comprising receiving, by a processor and non-transitory computer readable medium storing instructions for the processor (Fig. 1 Par. 207-208), data from a sensor associated with a speaker disposed on a controller body of a controller (Fig. 1-2, 6-8 and Par. 55, 100 and 125 which teaches a proximity touch sensor associated with a speaker on the controller) , the data indicating that a finger is contacting the speaker (Par. 98 which teaches that the sensor can sense contact and Par. 125 which teaches detecting the user placing their finger over the speaker); and causing, by the processor, a characteristic of audio content being output by the speaker to be adjusted based at least in part on the data (Par. 125 which teaches finger touches on the proximity sensor are interpreted as input and Fig. 22-23 and Par. 178-192 which teaches various audio controls that can be performed including increasing or decreasing the audio).

In Reference to Claim 10
	Kim et al. teaches wherein the causing the characteristic of the audio content to be adjusted comprises at least one of increasing a volume of the audio content; decreasing the volume; muting the volume; or unmuting the volume (Par. 178-192 which teaches increasing, decreasing and muting the audio).

Claim(s) 9-10, 13-14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi, US 2011/0136479.

In Reference to Claims 9 and 14
Shi teaches a method comprising receiving, by a processor and non-transitory computer readable medium storing instructions for the processor (Fig. 1-2 and Col. 4 lines 21-41), data from a sensor associated with a speaker disposed on a controller body of a controller (Fig. 3-4 and Col. 6 line 29 – Col. 7 line 47 which teaches a sensor on the controller which determines a user is covering loudspeaker holes on the controller with their finger) , the data indicating that a finger is contacting the speaker (Fig. 4 and Fig. 5A-5D which teaches detecting coverage of loudspeaker holes such as with a user finger); and causing, by the processor, a characteristic of audio content being output by the speaker to be adjusted based at least in part on the data (Fig. 4 and Col. 7 lines 37-47 which teaches adjusting volume up or down based on the sensor signal).

In Reference to Claim 10
	Shi teaches wherein the causing the characteristic of the audio content to be adjusted comprises at least one of increasing a volume of the audio content; decreasing the volume; muting the volume; or unmuting the volume (Fig. 4 and Col. 7 lines 37-47).

	In Reference to Claim 13 and 18
 Shi teaches where the sensor comprises a microphone; the method further comprises outputting, by the speaker, one or more tones at a frequency that is inaudible to a human ear; and the data comprises audio data generated by the microphone, the audio data indicative of the finger muffling the one or more tones being output by the speaker (Fig. 3 and Col. 6 lines 13-28 which teach that the sensors are ultrasonic transceivers and where the sensor data is indicative of covering of the loudspeaker holes. Where examiner consider the ultrasonic transceivers to constitute part of the speaker as they emit sound from the same speaker holes as the loudspeaker and where the transceivers constitute and ultrasonic microphone).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2011/0136479, in view of Koizumi et al., US 2016/0361641 and Li et al., US 2017/0026735.

In Reference to Claim 1
Kim et al. teaches a controller system comprising one or more processors (Fig. 1); a controller comprising a controller body having a front surface; a first speaker disposed on the front surface and within a left half of the front surface (Fig. 1-2 ref. 152, Par. 66 and 125 which teach a speaker on one end of the device on the front surface. Where the device can be oriented relative to a user such that the speaker is in the left half); a first sensor associated with the first speaker and configured to detect finger contact on the first speaker (6-8 and Par. 55, 100 and 125 which teaches a proximity touch sensor associated with a speaker on the controller, Par. 98 which teaches that the sensor can sense contact and Par. 125 which teaches detecting the user placing their finger over the speaker); and non-transitory computer readable media storing instructions (Fig. 1 and Par. 207-208), that when executed by the one or more processors, cause the one or more processors to perform acts comprising receiving, from at least one of the first sensor, data indicating that a finger is contacting at least one of the first speaker; and adjusting a volume of audio content being output by the first speaker and the second speaker based at least in part on the data  (Par. 125 which teaches finger touches on the proximity sensor are interpreted as input and Fig. 22-23 and Par. 178-192 which teaches various audio controls that can be performed including increasing or decreasing the audio). 

	Koizumi et al. teaches an electronic media player where a first and second speaker of a pair of speakers are disposed on the front surface of a controller in left and right halves of a controller (Fig. 3 and Par. 113 which teaches left and right speakers at locations 11a and 11b).
	Li et al. teaches an electronic control device with first and second sensors associated with first and second speakers disposed on a left and right side of a device (Fig. 1-2 and Par. 32 which teaches first and second sensor units associated with left and right earpieces of a headset to allow gesture controls at both the left earpiece and right earpiece).
	It would be desirable to modify the controller of Kim et al. to operate on a controller with dual front mounted speakers as taught by Koizumi et al. and to include a second sensor associated with the second speaker as taught by Li et al. in order to allow the gesture controls of Kim et al. to operate media controls on a device with stereo front facing speakers taught by Koizumi et al and allow control using sensors at either of the speakers based on what is more convenient for the user.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the controller of Kim et al. to operate on a controller with dual front mounted speakers as taught by Koizumi et al. and to include a second sensor associated with the second speaker as taught by Li et al.

In Reference to Claim 2
	Kim et al. teaches wherein the causing the characteristic of the audio content to be adjusted comprises at least one of increasing a volume of the audio content; decreasing the volume; muting the volume; or unmuting the volume (Par. 178-192 which teaches increasing, decreasing and muting the audio).

	In Reference to Claim 3
	Kim et al. as modified by Koizumi et al. and Li et al. teaches wherein the first sensor comprises a first capacitive sensor disposed in or on the first speaker (Kim et al. Par. 63 which teaches using a capacitive speaker); the second sensor comprises a second capacitive sensor disposed in or on the second speaker (Kim et al. Par. 63 where Koizumi et al. and Li et al. teach the second speaker with a second sensor as described above); and the data comprises capacitance data based on the finger contacting the at least one of the first speaker or the second speaker (Par. 60, 63  and for example Par. 98, 125 and Fig. 22-23 which teaches using finger contact as input).

In Reference to Claim 19
Kim et al. teaches a method as described above in reference to Claim 9, and further Kim et al. the speaker comprises a first speaker disposed on a front surface of the controller body and within a left half of the front surface and the sensor comprises a first sensor (Fig. 2 ref. 152 where the device can always be oriented relative to a viewer such that the speaker in in the “left half” of the device) and where causing the characteristic of the audio content to be adjusted comprises decreasing a volume of the 
	Koizumi et al. teaches an electronic media player where a first and second speaker of a pair of speakers are disposed on the left and right front surface of a controller (Fig. 3 and Par. 113 which teaches left and right speakers at locations 11a and 11b).
Li et al. teaches an electronic control device with first and second sensors associated with first and second speakers disposed on a left and right side of a device (Fig. 1-2 and Par. 32 which teaches first and second sensor units associated with left and right earpieces of a headset to allow gesture controls at both the left earpiece and right earpiece).
	It would be desirable to modify the controller of Kim et al. to operate on a controller with dual front mounted speakers as taught by Koizumi et al. and to include a second sensor associated with the second speaker as taught by Li et al. in order to allow the gesture controls of Kim et al. to operate media controls on a device with stereo front facing speakers taught by Koizumi et al and allow control using sensors at either of the speakers based on what is more convenient for the user.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the controller of Kim et al. to operate on a controller with dual front mounted speakers as taught by Koizumi et al. and to include a second sensor associated with the second speaker as taught by Li et al.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2011/0136479, Koizumi et al., US 2016/0361641, Li et al., US 2017/0026735, further in view of Bunney et al., US 2020/0145747.

In Reference to Claim 4
Kim et al. and modified by Koizumi et al. and Li et al. teaches a controller as described above in reference to Claim 3. Further Kim et al. teaches where the characteristic of the audio content to be adjusted comprises increasing or decreasing a volume of the audio content based on input (Par. 178-192) and teaches detecting touch direction (Par. 65). However, Kim et al. does not explicitly teach determining, based at least in part on the capacitance data, a swipe gesture of the finger; and a direction of the swipe gesture; the adjusting of the volume comprises increasing or decreasing the volume based at least in part on the direction of the swipe gesture.
Bunney et al. teaches an electronic system which teaches determining, based at least in part on capacitance data, a swipe gesture of the finger; and a direction of the swipe gesture; the adjusting of the volume comprises increasing or decreasing the volume based at least in part on the direction of the swipe gesture (Par. 44 which teaches increasing or decreasing the volume of audio based on the direction of a swipe gesture of the user. See Par. 27 which teaches use of capacitive sensors).
It would be desirable to modify the method of Kim et al., Koizumi et al., and Li et al., to include swipe direction based volume control as taught by Bunney et al. in order to allow the user to easily and intuitively control the changing the volume of audio via a corresponding up or down swiping gesture.
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2011/0136479, Koizumi et al., US 2016/0361641, Li et al., US 2017/0026735, further in view of Rosener et al., US 2011/0007908.

In Reference to Claim 6
Kim et al., Koizumi et al. and Li et al. teaches a controller as described above in reference to Claim 1, including a first speaker and a second speaker, and first sensor and second sensor. Further Kim et al. teaches the the first sensors comprises a capacitive sensor; and the data comprises capacitance data indicating a change in capacitance based on the finger moving into proximity to at least one of the speakers (Par. 60 and 63). However, Kim et al. does not explicitly teach where the speakers includes a speaker coil.
	Rosener et al. teaches a system with a speaker where the speaker includes a speaker coil (Par. 22, 37, 41-42).
	It would be desirable to modify the system of Kim et al. to include speaker coils for the speakers as taught by Rosener et al. in order to allow the loudspeaker of Kim et al. to produce audible sounds via a diaphragm and voice coil as per a standard loudspeaker construction.
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2011/0136479, Koizumi et al., US 2016/0361641, Li et al., US 2017/0026735, further in view of Macours, US 2015/0029112.

In Reference to Claim 7
	Kim et al., Koizumi et al. and Li et al. teach a controller as described above in reference to Claim 1, including a first sensor and second sensor. And further Kim et al. teaches where various types of sensors can be used (Par. 63). However, Kim et al. does not teach where the sensors comprise impedance sensors; and the data comprises impedance data indicative of a change in impedance between a pair of leads of the speaker based on the finger muffling the audio content being output by the speaker.
	Macours teaches a touch sensor using a speaker where the sensor comprises an impedance sensor; and the data comprises impedance data indicative of a change in impedance between a pair of leads of the speaker based on the finger muffling the audio content being output by the speaker (Fig. 2 and Par. 32-33 which teaches a touch sensor which determines a touch and proximity of touch by a change in impedance for a loudspeaker as a user moves their finger to a loudspeaker port).

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Kim et al., Koizumi et al. and Li et al., to use impedance based sensors as taught by Macours.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2011/0136479, Koizumi et al., US 2016/0361641, Li et al., US 2017/0026735, further in view of Shi, US 10,156,910.

In Reference to Claim 8
	Kim et al., Koizumi et al. and Li et al. teach a controller as described above in reference to Claim 1, including a first sensor and second sensor. And further Kim et al. teaches where various types of proximity sensors can be used (Par. 63). However, they don’t teach where the sensor comprises a first microphone; or outputting, by the speaker, one or more first tones at a frequency that is Inaudible to a human ear; that is inaudible to the human ear; and the data comprises audio data generated by the microphone, the audio data indicative of the finger muffling at least one of the one or more the tones being output by the at least one of the speakers.
Shi teaches an electronic device using a proximity sensor where the sensor comprises a first microphone; and outputting, by the speaker, one or more first tones at 
It would be desirable to modify the system of Kim et al., Koizumi et al. and Li et al., to use ultrasonic based sensors as taught by Shi in order to allow the sensors to be incorporated into the loudspeakers themselves rather than requiring additional sensing areas surrounding speaker opening.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Kim et al., Koizumi et al. and Li et al., to use ultrasonic based sensors as taught by Shi.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2011/0136479, in view of Koizumi et al., US 2016/0361641

In Reference to Claim 12
Kim et al. teaches a method as described above in reference to Claim 9, and further Kim et al. teaches a first speaker, the first speaker disposed within a right half of the front surface (Fig. 2 ref. 152 where the device can always be oriented relative to a 
	Koizumi et al. teaches an electronic media player where a first and second speaker of a pair of speakers are disposed on the front surface of a controller (Fig. 3 and Par. 113 which teaches left and right speakers at locations 11a and 11b).
	It would be desirable to modify the method of Kim et al. to operate on a controller with dual front mounted speakers as taught by Koizumi et al. in order to allow the gesture controls of Kim et al. to operate media controls on a device with stereo front facing speakers taught by Koizumi et al.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method of Kim et al. to operate on a controller with dual front mounted speakers as taught by Koizumi et al.


Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2011/0136479, in view of Bunney et al., US 2020/0145747.

In Reference to Claim 11 and 20
	Kim et al. teaches where the sensor comprises a capacitive sensor disposed in or on the speaker (Par. 63 which teaches a capacitive sensor where examiner considers the sensors surrounding the speaker hole to be “on the speaker”); the data 
	Bunney et al. teaches an electronic system which teaches determining, based at least in part on capacitance data, a direction of a swipe gesture of a finger; and the causing the characteristic of the audio content to be adjusted comprises increasing or decreasing a volume of the audio content based at least in part on the direction of the swipe gesture (Par. 44 which teaches increasing or decreasing the volume of audio based on the direction of a swipe gesture of the user. See Par. 27 which teaches use of capacitive sensors).
	It would be desirable to modify the method of Kim et al. to include swipe direction based volume control as taught by Bunney et al. in order to allow the user to easily and intuitively control the changing the volume of audio via a corresponding up or down swiping gesture.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method of Kim et al. to include swipe direction based volume control as taught by Bunney et al.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2011/0136479, in view of Rosener et al., US 2011/0007908.

In Reference to Claim 16
	Kim et al. teaches a system as described above in reference to Claim 14. Further Kim et al. teaches where the sensor comprises a capacitive sensor (Par. 63); and the data comprises capacitance data indicating a change in capacitance based on the finger moving into proximity to the speaker (Par. 60 and 63 which teaches a capacitive sensor and deriving the sensor data from change in capacitance, and Par. 125 which teaches where the proximity sensor data is from a user’s finger moving near or touching the speaker hole area). However, Kim et al. does not explicitly teach where the speaker includes a speaker coil.
	Rosener et al. teaches a system with a speaker where the speaker includes a speaker coil (Par. 22, 37, 41-42).
	It would be desirable to modify the system of Kim et al. to include a speaker coil as taught by Rosener et al. in order to allow the loudspeaker of Kim et al. to produce audible sounds via a diaphragm and voice coil as per a standard loudspeaker construction.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Kim et al. to include a speaker coil as taught by Rosener et al.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2011/0136479, in view of Macours, US 2015/0029112.

In Reference to Claim 17
	Kim et al. teaches a system as described above in reference to Claim 14. And further Kim et al. teaches where various types of sensors can be used (Par. 63). However, Kim et al. does not teach where the sensor comprises an impedance sensor; and the data comprises impedance data indicative of a change in impedance between a pair of leads of the speaker based on the finger muffling the audio content being output by the speaker.
	Macours teaches a touch sensor using a speaker where the sensor comprises an impedance sensor; and the data comprises impedance data indicative of a change in impedance between a pair of leads of the speaker based on the finger muffling the audio content being output by the speaker (Fig. 2 and Par. 32-33 which teaches a touch sensor which determines a touch and proximity of touch by a change in impedance for a loudspeaker as a user moves their finger to a loudspeaker port).
	It would be desirable to modify the system of Kim et al. to use an impedance based sensor as taught by Macours in order to allow the proximity sensor to be incorporated into the loudspeaker itself rather than requiring additional sensing areas.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Kim et al. to use an impedance based sensor as taught by Macours.

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715